Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 29 has been cancelled.

No call was made as the cancelled claim is  directed towards non-elected group of invention that is not eligible for rejoinder.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:    The instant claims are directed towards methods of forming polyether polyols having low aldehyde contents involving obtaining crude polyether polyols having pH criteria as claimed through contact with particularly identified catalysts as claimed.  Rejection over the closest prior art, CN104177608, under 35USC102 is overcome in light of applicant’s amendments.  In the instant case, rejection over CN104177608 in combination with the cited Tian Bu Hao San document and/or JP-2007284585 is sufficiently overcome by the preponderant evidence and showings of record, including the declaration evidence made of record, in that a sufficient demonstration of superior aldehyde reductions using representative catalytic systems and amounts allowed for by the instant claims as compared to phosphoric acid catalyst employed in the disclosures of CN104177608.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/                Primary Examiner, Art Unit 1765